office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 iglazman preno-138993-11 uilc date date to phil whitworth internal revenue_agent ipg-cam sme from john p moriarty chief branch income_tax and accounting third party communication none date of communication not applicable subject satisfying the 90-day and 120-day window period requirements of revproc_2011_14 for changes described in section dollar_figure of the appendix this responds to your question asking how a taxpayer under examination wishing to change its method_of_accounting for advance_payments in accordance with section dollar_figure of the appendix of revproc_2011_14 2011_4_irb_329 date may satisfy the requirement to file a copy of the application with the national_office during the and 120-day window periods you note that taxpayers changing a method_of_accounting under section dollar_figure of the appendix file a statement in lieu of form_3115 and are not required to file duplicate copies of their applications with the national_office as described below taxpayers under examination wishing to change a method_of_accounting for advance_payments under section dollar_figure of the appendix may satisfy the requirement to file a copy of the application with the national_office during the and 120-day window periods by filing a copy of the statement in lieu of the application with the national_office if you have any questions regarding this memorandum or our conclusion please contact innessa glazman pincite-5020 analysis taxpayers that receive advance_payments as defined in section dollar_figure of revproc_2004_34 may defer the inclusion of these advance_payments in gross_income to the next succeeding taxable_year in accordance with revproc_2004_34 section dollar_figure of the appendix to revproc_2011_14 provides procedures for taxpayers to obtain automatic consent for a change in method_of_accounting for certain advance_payments preno-138993-11 section of revproc_2011_14 provides that applying for a consent to change a method_of_accounting is accomplished ordinarily by filing a form_3115 however in some cases a taxpayer may file a statement in lieu of a form_3115 as the application section a requires taxpayers to file an application in duplicate the taxpayer must attach the original application to its federal_income_tax return implementing the change in method_of_accounting in addition the taxpayer must submit a copy of the application to the national_office or to the ogden service_center for this purpose an application can be either a form_3115 or a statement filed in lieu of a form_3115 see sec_3 sec_15 b b of the appendix to revproc_2011_14 waives the requirement to file an application on form_3115 and authorizes a statement in lieu of form_3115 for certain changes in addition the section waives the requirement to file a duplicate application a taxpayer under examination generally is prohibited from using the consent provisions of revproc_2011_14 unless it complies with one of the exceptions in section see sec_4 section dollar_figure provides that a taxpayer that is under examination may file an application to change a method_of_accounting under revproc_2011_14 if the taxpayer is within the 90-day or 120-day window as defined in sections and both the 90-day and 120-day window periods require a taxpayer to file a copy of its application with the national_office or the ogden service_center as applicable in accordance with sec_3 a taxpayer under examination wishing to change its method_of_accounting for advance_payments under section dollar_figure of the appendix satisfies the requirement to file a copy of the application with the national_office during the and 120-day window periods by filing a copy of the statement in lieu of the application with the national_office the copy must be mailed to the address specified in section and state whether the taxpayer is submitting the statement under the 90-day or 120-day window in addition a copy of the statement must be supplied to the examining agent s in accordance with section c all of the section references in this advice are to sections in revproc_2011_14 2011_4_irb_329 date unless specifically noted otherwise section dollar_figure provides other alternative rules by which a taxpayer under examination may obtain consent to change its method_of_accounting these other rules are not relevant to this discussion
